  Case 18-22576         Doc 43     Filed 04/03/19 Entered 04/03/19 10:52:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-22576
         JOCELYN MERCEDES HENDRICKS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/10/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/13/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-22576        Doc 43        Filed 04/03/19 Entered 04/03/19 10:52:36                   Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                    $600.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                       $600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $573.80
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $26.20
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $600.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed        Paid         Paid
ARS ACCOUNT RESOLUTION            Unsecured         163.00           NA            NA            0.00       0.00
CAPITAL ONE                       Unsecured          38.00           NA            NA            0.00       0.00
CAPITAL ONE NA                    Unsecured      1,671.00       1,671.97      1,671.97           0.00       0.00
IL DEPT OF REVENUE                Priority       2,809.00       2,464.42      2,464.42           0.00       0.00
IL DEPT OF REVENUE                Unsecured          80.00        380.68        380.68           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured      3,817.00       2,589.88      2,589.88           0.00       0.00
INTERNAL REVENUE SERVICE          Priority       2,978.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority       5,331.00       8,582.98      8,582.98           0.00       0.00
LVNV FUNDING                      Unsecured         937.00        972.99        972.99           0.00       0.00
NAVIENT SOLUTIONS                 Unsecured           0.00           NA            NA            0.00       0.00
NAVIENT SOLUTIONS                 Unsecured           0.00           NA            NA            0.00       0.00
PACIFIC UNION FINANCIAL           Secured      196,045.00    191,108.12     195,896.23           0.00       0.00
PACIFIC UNION FINANCIAL           Secured              NA       4,788.11      4,788.11           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      7,439.00       7,137.81      7,137.81           0.00       0.00
PRIMARY HEALTHCARE ASSOC          Unsecured          10.00           NA            NA            0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         660.00        660.14        660.14           0.00       0.00
SOUTH SUBURBAN DENTAL CARE L      Unsecured      1,054.00            NA            NA            0.00       0.00
SOUTHWEST LABORATORY PHYSICI      Unsecured          30.00           NA            NA            0.00       0.00
ST JAMES CREDIT UNION             Unsecured           1.00           NA            NA            0.00       0.00
TRANSWORLD SYSTEMS                Unsecured         191.00           NA            NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     18,797.00     70,394.18      70,394.18           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured         185.00           NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured         714.00           NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,168.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,207.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,245.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,950.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,750.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,084.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,576.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      4,032.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-22576          Doc 43     Filed 04/03/19 Entered 04/03/19 10:52:36                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim        Claim        Claim         Principal       Int.
Name                                Class    Scheduled     Asserted     Allowed          Paid          Paid
US DEPT OF ED/NAVIENT            Unsecured      4,070.00           NA             NA           0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      5,035.00           NA             NA           0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured     10,500.00           NA             NA           0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured     11,111.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                $195,896.23                  $0.00               $0.00
      Mortgage Arrearage                                    $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                  $0.00               $0.00
      All Other Secured                                 $4,788.11                  $0.00               $0.00
TOTAL SECURED:                                        $200,684.34                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                  $0.00               $0.00
       Domestic Support Ongoing                             $0.00                  $0.00               $0.00
       All Other Priority                              $11,047.40                  $0.00               $0.00
TOTAL PRIORITY:                                        $11,047.40                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $83,807.65                  $0.00               $0.00


Disbursements:

       Expenses of Administration                               $600.00
       Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                            $600.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-22576         Doc 43      Filed 04/03/19 Entered 04/03/19 10:52:36                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
